— Judgment, Supreme Court, New York County (Rose Rubin, J., at suppression hearing and trial), entered June 16, 1987, convicting defendant, after a jury trial, of criminal possession of a weapon in the third degree (Penal Law § 265.02 [4]) and criminally possessing a hypodermic instrument (Penal Law § 220.45), and sentencing him, as a second felony offender, to concurrent indeterminate terms of imprisonment of from 3 Vi to 7 years and one year, respectively, unanimously reversed, on the law, and the indictment dismissed.
By order of this court entered May 4, 1989 (150 AD2d 177), this appeal was held in abeyance and the matter remanded for a de nova suppression hearing. On June 7, 1989, a hearing *265was duly held and defendant’s motion to suppress granted in its entirety.
The People having informed this court that they will not contest the suppression ruling, and there being no further evidence to establish the offenses charged, the judgment of conviction is reversed and the indictment dismissed. Concur— Carro, P. J., Asch, Kassal, Smith and Rubin, JJ.